Citation Nr: 0112426	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  00-18 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 (West 
1991).  

3.  The propriety of appellant's retention of an October 1999 
disability compensation check.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1989 to May 1991.  
The appellant is her surviving mother.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision from the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for the cause of the veteran's death, entitlement 
to DIC benefits based on the provisions of 38 U.S.C.A. 
§ 1318, and eligibility for Dependents' Educational 
Assistance (DEA) under Chapter 35 of the United States Code.  

By rating decision dated in November 1999, the RO granted 
Dependents' Educational Assistance (DEA) under Chapter 35 of 
the United States Code.  

The Board notes that the matter of entitlement to DIC 
benefits under 38 U.S.C.A. § 1318, benefits is inextricably 
intertwined with the cause of death question as the 
disposition of such could directly affect the Board's 
adjudication of the other matter; as such, a decision on that 
matter is deferred pending the results of the below remand.


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1999; she was service-
connected for PTSD.

2.  The appellant is not a surviving spouse.  


CONCLUSION OF LAW

The appellant's claim of entitlement to the October 1999 
disability compensation check lacks legal merit.  38 U.S.C. 
5112(b) (West 1991); 38 C.F.R. § 3.500(g) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating decision dated in January 1999, the RO granted 
service connection for PTSD.  A 100 percent disability 
evaluation was assigned effective from February 1997 based on 
sexual assault during service.  

The certificate of death shows that the veteran died on 
October [redacted], 1999.  

In her February 1999 notice of disagreement, the appellant 
stated that she had to use the veteran's October 1999 
disability compensation check to pay for the expenses 
associated with the veteran's funeral.  She pointed out that 
the veteran died on the next to the last day of that month.  

In a letter received in August 2000, the appellant questioned 
the equity in requiring her to return the disability 
compensation check sent to the veteran for the month of 
October 1999.  She stated that she was on a fixed income and 
had had to use the October compensation, in the amount of 
$2,188, to pay for funeral expenses for the veteran.  She 
indicated that 5 children survived the veteran.  

Analysis

VA's duty to provide notice and assist the appellant in 
developing the evidence in support of her claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the appellant of the evidence needed to 
substantiate her claim.  VA also has a duty to assist her in 
obtaining such evidence, provided the evidence is 
sufficiently identified and she provides the necessary 
release to obtain the evidence.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C. §§ 5103 and 5103A).

In this case, the Board finds that the appellant is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation insofar as VA has already met all obligations 
to the appellant under this new legislation.  VA has advised 
her of the criteria in association with her claim.  

The appellant contends that, in equity, she should be 
permitted to retain the October 1999 disability compensation 
check.  She stated that the disability compensation was used 
to cover the expenses of the veteran's funeral.  She further 
stated that she is on a fixed income and is the guardian of 
the veteran's minor children.

The death of a veteran will result in the discontinuance of a 
compensation award.  38 C.F.R.§ 3.500 (2000).  The effective 
date of the discontinuance of the compensation will be the 
last day of the month before death.  38 C.F.R. § 3.500 (g).

The veteran died on October [redacted], 1999.  As benefits are not 
payable for the month of the individual's death, the benefit 
stopped at the end of September 1999.  38 C.F.R. § 3.500(g).  
The veteran was not entitled to the October 1999 disability 
compensation as a result her death in October 1999.  Thus, 
the appellant's is not entitled to the compensation.  The 
Board does note that there is one possible exception, 
however, that exception is limited to a surviving spouse.  
38 C.F.R. § 3.20 (2000). 

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; retention of the October 1999 disability 
compensation check is precluded based on the date of the 
veteran's death.  Therefore, the appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board has noted that a record from a VA Social Worker 
dated in November 2000 has been added to the file.  In this 
document, the Social Worker recommended that the family not 
return the funds and stated that the family could use the 
money.  The Social Worker had no legal authority to grant any 
benefits.  The Social Worker had no legal authority to grant 
a benefit that is not provided by law or regulations.  The 
VA, including this Board, is bound by law and regulations.  
The fact that one employee of VA recommends that the law or 
regulations should be ignored is not controlling.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The appellant contends that nervousness, depression, and 
anxiety, associated with the veteran's service-connected 
PTSD, in combination with medications for such, caused the 
car accident, which ultimately led to the veteran's death.  

The certificate of death shows that the veteran died on 
October [redacted], 1999.  The immediate cause of death is listed as 
rib fractures with lethal intrathoracic injuries, due to or 
as a consequence of blunt impact to trunk.  The report notes 
that the veteran was the driver in a single vehicle rollover 
accident.  The accident report has not been associated with 
the claims folder.  

By letter dated in November 1999, S.K., M.D. and M.J.G., 
LCSW, jointly stated that the veteran had been receiving 
treatment at a VA clinic for anxiety, depression, and for 
multiple medical problems.  They reported that she was 
suffering from severe stress, which they opined most likely 
contributed to her motor vehicle accident, and which 
consequently led to her death.  

In November 2000, M.J.G. reported that the veteran's PTSD had 
caused her to suffer from anxiety, depression, anger 
reactivity, and relational dysfunction.  She stated that she 
had met with the veteran on the afternoon of her death and at 
that time, the veteran was suffering from anxiety and 
depression, and struggling with relationship problems and 
family stress.  M.J.G. further reported that the veteran was 
taking medication, to include Interferon, which she stated 
was known to contribute to depression in some individuals.  
She opined that the combination of Interferon treatment, 
depression, and the physical discomfort associated with 
nausea and flu-like symptoms, very likely contributed to her 
fatal car accident.  

Accordingly, this matter is remanded for the 
following:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
appellant supply any police/accident 
reports associated with the veteran's 
fatal car accident.  The RO should then 
take all necessary steps to obtain copies 
of the records.  The RO should also 
inform the appellant of any records it 
has been unsuccessful in obtaining as 
provided under Veterans Claims Assistance 
Act of 2000.  

2.  The RO should review the evidence 
that was associated with the file in 
November 2000.  The RO is invited to 
obtain clarification of the statement of 
the M.J. G, a VA LCSW, that the veteran's 
symptoms contributed to the single car 
accident.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
5101 (West Supp. 1999) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court. See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 


